 In the Matter of REPUBLIC STEEL CORPORATIONandSTEEL WORKERSORGANIZING COMMITTEE, LOCAL UNIONS No. 1033 AND No. 1303,(FORMERLY AMALGAMATED ASSOCIATION OF IRON, STEEL & TINWORKERS OF NORTH AMERICA, LODGES No. 1033 AND No. 1303,THROUGH STEEL WORKERS ORGANIZING COMMITTEE), AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. C-1883.-DecidedAugust 12, 1941Jurisdiction:steel products manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Isaiah S. Dorfman, Mr. Jack G. Evans, Mr. Lester Asher,andMr. Malcolm F. Halliday,for the Board.Mr. Thomas F. Patton, Mr. William B. Belden,andJones, Day,C, ockley d Reavis,byMr. Earl W. Le FeverandMr. Frederic S.Cross,all of Cleveland, Ohio, for the respondent.Mr. Anthony Wayne Smith, Mr. Lee Pressman,andMr. JosephKovner,ofWashington, D. C., andMr. John J. Brownlee,of Chicago,Ill., for the Union.Mr. Marshall A. Pipin,of Chicago, Ill., for the S. W. U. A.Mr. Norman DI. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmalgamatedAssociation of Iron, Steel & Tin Workers. of North America, LodgesNo. 1033 and No. 1303, through Steel Workers Organizing Committee(now Steel Workers Organizing Committee, Local Unions No. 1033and No. 1303) affiliated with the Congress of Industrial Organiza-tions, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the ThirteenthRegion (Chicago, Illinois) issued its complaint dated May 13, 1940,against Republic Steel Corporation, Cleveland, Ohio, herein calledthe respondent, alleging that the respondent had-engaged in and was34 N. L R B., No. 25145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by a notice of hearing,were duly served upon the respondent, the Union, and Steel WorkersUnion of America, herein called S. W. U. A.On May 22, 1940, therespondent filed its answer to the complaint denying each and all ofthe charges set forth therein, and on May 27, 1940, the S. W. U. A.filed its answer.On June 6, 1940, the Board issued an amendedcomplaint.Concerning the unfair labor practices the amended complaint, asfurther amended at the hearing, alleged in substance that the respond-ent at its South Chicago plants (1) dominated and interfered withthe formation and administration of three labor organizations :namely, the Plan of Employee Representation, herein called the Plan,to on or about April 22, 1937; the Employees Representative Asso-ciation, herein called the Association, from on or about April 22,1937, to on or about May 24, 1937; and the S. W. U. A. from on orabout May 24, 1937, and contributed financial and other support tothe Plan, the Association, and the S. W. U. A.; (2) laid off MichaelHernandez on or about April 17, 1937, and thereafter refused toreinstate him for the reason that he joined and assisted the Union andengaged with other employees in concerted activities; and (3) sinceJuly 5, 1935, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act byinter alia (a)interrogating its employees concerning their affiliationwith and activities in "outside" labor organizations or the Union,(b) advising, urging, threatening, and warning its employees to re-frain from joining, assisting or retaining membership in the Union orany "outside" labor organization, (c) disseminating oral and writtenstatements and propaganda ridiculing and vilifying the Union, itsleaders, and "outside" labor organizations in general, (d) warningits employees that it would never recognize or bargain collectivelywith the Union or any "outside" labor organization, (e) threateningto shut down or move its 'South Chicago plants if the employeesjoined or assisted the Union or any "outside" labor organization, (f)spying upon its employees to learn of their union affiliations or ac-tivities and keeping under surveillance union meetings, (g) warningemployees to refrain from going on strike on pain of discharge, (h)threatening to prevent and preventing striking employees from ob-taining employment with other employers, (i) compelling a number ofemployees to remain, at their jobs during the progress of the strikeand threatening them with discharge or other penalties if they joinedthe strike, (j) during the progress of the strike threatening to dis- REPUBLIC SIE'EL CORPORATION147charge employees who refused to give 'up their affiliation with, orsupport the Union in the strike.The amended complaint furtheralleged that by reason of the unfair labor practices of the respondentprior to May 26, 1937, as above related, as well as by reason of therespondent's unfair labor practices at others of its plants, the re-spondent's employees at its South Chicago plants went on strike onor about May 26, 1937; and that the respondent refused on or aboutOctober 11, 1937, to reinstate upon application 656 named employeeswho went on strike and later reinstated 333 of this number with prej-udice as to position, seniority, vacation and other rights andprivileges.The respondent filed its answer to the amended complaint on June14, 1940, admitting the allegations respecting the nature of its businessand that it had inaugurated the Employees Representation Plan in1933, but denying it had engaged in or was engaging in any of theunfair labor practices alleged.On June 14, 1940, the S. W. U. A.filed its answer.Thereafter a hearing was held before a duly desig-nated Trial Examiner of the Board, and on May 14, 1941, the TrialExaminer issued his Intermediate Report.On May 29, 1941, theBoard issued an order transferring the case to the Board.On July 15,1941, the respondent, the Union, and the Board entered into a stipula-tion.1The stipulation provides as follows :STIPULATIONUpon the second amended charge filed May 11, 1940, by theAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodges No. 1033 and No. 1303, through Steel WorkersOrganizing Committee (now Steel Workers Organizing Commit-tee,Local Unions No. 1033 and No. 1303) affiliated with the Con-gress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by G. L.Patterson, Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint dated May,13, 1940, against Re-public Steel Corporation, herein called the respondent, allegingthat respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2) and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, herein called the Act.Copies of the complaint andaccompanying notices of hearing were duly served upon theUnion, the Steel Workers Union. of America, herein called theS.W. U. A., and the respondent.3On July 10,1941, theS,W U. A.communicated with the Board waiving its right toparticipate further in the proceedings and consenting to the entry of an order disestablish-mg it 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 22, 1940, the respondent filed its answer to the com-plaint denying each and all of the charges set forth therein, andon May 27, 1940, the S. W. U. A. filed its answer. On June 6,1940, the Board issued an amended complaint.The respondentfiled its answer dated June 14, 1940, admitting the allegations re-specting the nature of its business and that it had inauguratedthe Employees' Representation Plan in 1933, but denying that ithad engaged in or was engaging in any of the unfair labor prac-tices.The S. W. U. A. filed its answer dated June 14, 1940.Thereafter a hearing was duly held before a duly designated TrialExaminer of the Board, and on May 14, 1941, said Trial Examinerissued his intermediate report.It being the desire of the partieshereto to conclude all proceedings before the Board in this case,IT IS HEREBYSTIPULATED AND AGREED BY AND BETWEEN THEPARTIESHERETO THAT :(1)The respondent is incorporated under and existing byvirtue of the laws of the State of New Jersey, having its princi-pal executive offices in Cleveland, Ohio.For a long period oftime it has been continuously engaged in the manufacture, saleand distribution of iron and steel products. Its principal ironand steel producing, manufacturing and finishing plants are lo-cated at Youngstown, Warren, Cleveland, Canton, Massillon,Niles and Elyria, Ohio; Brooklyn and Buffalo, New York; Chi-cago and Moline, Illinois; Pittsburgh and Beaver Falls, Pennsyl-vania;Gary, Indiana;Monroe,Michigan; Birmingham andGadsden, Alabama; and Hamilton, Ontario, Canada.Respondentobtains more than one-half of its requirements of iron ore and coalfrom its own mines and the balance from mines of companies inwhich it has an interest, and by purchase from others.The re-sponaent and its subsidiaries own or hold under lease iron oreproperties in Michigan, New York and Alabama; and coal prop-erties in Pennsylvania, Kentucky and West Virginia.Duringthe year 1939 the value of raw materials transported to respond-ent's plants located at 118th Street and Burley Avenue and at7850 South Chicago Avenue, Chicago, Illinois, herein referred toas the South Chicago Plants, amounted to approximately $5,600,-000.Of this amount approximately $3,400,000, or 61.1 percent,represents shipments from points outside the State of Illinois.During the same period the value of finished products shippedfrom the respondent's South Chicago Plants amounted to ap-proximately $11,800,000.Of this amount approximately $7,000,-000, or 59.5 per cent, represents shipments from said SouthChicago Plants to points outside the State of Illinois.Respond-ent's receipts of raw materials at, and shipments of finished prod- REPUBLIC STEEL CORPORATION149ucts from, the South Chicago Plants for the year 1937 weresubstantially the same as those for the year 1939.The respond-ent agrees for the purpose of this proceeding only that in operat-ing its South Chicago Plants it was engaged in interstatecommerce within the meaning of Section 2 (6) of the Act, andthat its activities affected commerce within the meaning of Sec-tion 2 (7) of the Act.(2)SteelWorkers Organizing Committee, Local Unions No.1033 and No. 1303, (formerly Amalgamated Association ofIron, Steel & Tin Workers of North America, Lodges No. 1033and No. 1303), Steel Workers Organizing Committee, all affili-ated with the Congress of Industrial Organizations, and SteelWorkers Union of America are, and Employees' RepresentativeAssociation and Plan of Employee Representation were, labororganizations within the meaning of Section 2 (5) of the Act.(3) The Board shall make no findings of fact other than thoseagreed upon in sections (1) and (2) inclusive of this stipulation.(4)Without further and other procedure before the Boardto which the parties may be entitled under the National LaborRelations Act, or the rules and regulations of the Board, theBoard may, upon the basis of the entire record in this case andthis stipulation enter an order in the form of order annexedhereto marked "Exhibit ill.(5)The parties hereto consent to the entry by the UnitedStates Circuit Court of - Appeals for the Third Circuit, uponapplication by the Board, of a decree enforcing the order to beentered by the Board pursuant to this stipulation.Respondentand the union shall be given notice of the filing of an applica-tion for, but hereby waive their right to contest, the entry ofsuch decree.(6)The execution of this stipulation and entry of said ordershall conclude all proceedings before the Board in the aboveentitled case.(7)The respondent reasserts its denial that it has committedany unfair labor practices as alleged in the complaint herein,or in any amendment thereto, and that no finding has beenmade by the Board, or is herein made, that the respondent hascommitted the unfair labor practices, or any of them, alleged inthe complaint, or in any amendment-thereto, and the union assertsthat the respondent did engage in said unfair labor practices.(8)The words "cease and desist" as they appear in the orderannexed to this stipulation shall not be construed as an admis-sion by the respondent that it committed the unfair labor prac-tices, or any of them, alleged in the complaint, or in any amend-ment thereto.451269-42-vol. 34-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD(9)This stipulation shall not be used as evidence in anyproceeding other than this proceeding and the proceeding inthe United States Circuit Court of Appeals for the Third Cir-cuit for the enforcement of the attached order, for the purposeof establishing any fact referred to, recited or alleged in thisstipulation or in the complaint, or in any amendment thereto.The parties hereto reserve the right to contest in any other pro-ceeding any fact referred to, recited or alleged in this stipulationor in the complaint, or in any amendment thereto, and to requirestrict proof thereof.(10) It is understood and agreed between the respondent andthe union that all questions as to unfair labor practices nowor hereafter alleged to have been engaged in by the respondent ator in relation to its Chicago Plants, at any time prior to thedate of this stipulation, including claims for back pay, are herebyfully settled and composed, and the union hereby covenants andagrees never* to make or file, or to authorize any person ororganization to make or file, and to instruct its officers, agentsand members not to make or file,, with the Board or any agentthereof any charges concerning any such unfair labor practices.If any officer, agent or member makes or files such charges, theunion will take all appropriate steps in a bona fide endeavor tobring about their withdrawal.Nothing in this stipulation shallbe construed to limit in any manner or to constitute consent toany limitation of the right of the union to present to the re-spondent as a grievance, not to constitute the basis of chargesunder the Act, any dispute or matter not settled and composed bythis stipulation, regardless of the time or circumstances of theorigin thereof.(11)The entire agreement is contained within the terms ofthis stipulation and that there is no verbal agreement of any kindwhich varies, alters or adds to this stipulation.(12)This stipulation is subject to the approval of the Boardand shall become effective immediately upon the granting of suchapproval.Exix>BIT IORDERUpon the basis of a stipulation and the entire record in theseproceedings, the National Labor Relations Board hereby ordersthat the respondent, Republic Steel Corporation, its officers,agents, successors and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the for-mation or administration of the Employee Representation Plan, REPUBLIC STEEL CORPORATION151the Employees' Representative Association and the Steel Work-ers Union of America, or with the formation or administrationof any other labor organization of its employees and from con-tributing financial or other support to the Employee Repre-sentation Plan, the Employees' Representative Association andthe SteelWorkers Union of America, or to any other labororganization of its employees;(b)Discouraging membership in Steel Workers OrganizingCommittee, Local Unions No. 1033 and No. 1303, (formerlyAmalgamated Association of Iron, Steel & Tin Workers ofNorth America, Lodges No. 1033 and No. 1303) and Steel Work-ersOrganizing Committee or any other labor organization ofits employees by discriminating in regard to hire or tenure ofemployment or any terms or conditions of employment;(c) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing orto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed bySection 7 of the Act;2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from the Em-ployeeRepresentation Plan, the Employees' RepresentativeAssociation and the Steel Workers Union of America as repre-sentatives of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment and other conditionsof employment and completely disestablish said Employee Rep-resentation Plan, Employees' Representative Association andSteelWorkers Union of America as such representatives;(b)Offer to the employees listed in Appendix B, except asotherwise indicated therein, immediate and full reinstatementto their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges;(c)Make whole, pursuant to the method set forth in Appen-dix D, the persons listed in Appendices B and C;(d)Post immediately .in conspicuous places throughout itsplants at South Chicago, and maintain for a period of at leastsixty (60) consecutive days from the date of the posting, noticesstating that the respondent will not engage in the conduct fromwhich it has been ordered to cease and desist in paragraph 1 (a),(b) and (c) above, and that it will take the affirmative action 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth in paragraph 2 (a), (b) and- (c) of this Order andthat the respondent's employees are free to become or remainmembers of Steel Workers Organizing Committee, Local UnionsNo. 1033 and No. 1303, (formerly Amalgamated Association ofIron, Steel & Tin Workers of North America, Lodges No.1033 and No. 1303) and Steel Workers Organizing Committee,and that the respondent will not discriminate against any em-ployee because of membership or activity in these organizations;(e)Notify the National Labor Relations Board within 60days from the date of this Order of the steps respondent hastaken to_ comply therewith.AND IT IS FURTFIER ORDERED that the complaint be dismissedinsofar as it alleges that the respondent has engaged in unfairlabor practices within the meaning of Section 8 (3) of the Actby discharging Michael Hernandez or by refusing to reinstatethose employees whose names are listed in Appendix A heretoattached.APPENDIX AAntonacci, Guido A.Backman, OlofBan, FredBanasiak, Joseph S.Bilich, JosephBozich, NicholasBrunczki, JosephBudisljcnick, JohnBuksas, Joseph A.Bulla, TonyBurns, JohnCaporale, Louis J.Casalino, JosephCesario, AlbertChallas, SamChonas, Harry.Copolillo, Albert ECzapla, JosephDavutovic, MatthewDoran, HenryDrobac, DanielEhnat, Joseph G.Gasiorowski, JohnGraceffa, FrankGrib, AlexanderHaack, AlfredHorkavy, JoeIacobucci, LauroJablonski, PeterJurjevich, NickKasprzycki, AlbertKidner,WalterKing, Harry A.Koladin,WalterKovacich, JohnKowalewski, Wm.Leoues, JohnLetchen, GustMcCarthy, JohnMravunac, LouisMyj ak, FrankNichols (Christidis), GermanNovello, LouisPannagas, GustParkis, TomPaternostro, CharlesPazanin, FrankPazanin, Philip J.Peters,HaroldPetro, George REPUBLIC STEEL CORPORATIONPetro, SylvesterPizzuto, TonyPolitano, JamesRadloff, William H.Scaramella, ErnestScheffski, Andrew F.Scott, SidneySekoloski (Sokoloski), AdolphSiuba, FrankSkowronski, Charles P.Sobczak,Harry E.Testa, FrankTocci, DominickTyniony, Earl W.Tzortznkis, GeorgeVladekoff,William G.Webster, RobertWisniewski,WalterZuccarelli, Antonio -APPENDIX BAbate,WilliamAbbott(Abate),AndrewAbbott, Joseph G.Alexander,Walter2Alo, Spartaco A.2Aloia,Massimo 2Alvarez, Albino 2Araiza, Daniel E.2,Arnold, JamesArnone,Antonio 2Arroyo, Casimire 2Babineau,JosephBadornoc, EmilBadovinac, MikeBadurino,DanielBallard,William JBarcas, CharlesBarnas,Wojcich(Joe)2-Barry,William L.(Wojciech)Bartochowski, Adam FBartochowski, StephenBeaver,William B.Bego, Frank 2Belonax, Joseph J.Benjamin, Earl M.Benner Andrew 2Benson, RoyBieniek, PeterBilar, TheodoreBilich, JohnBillich,MichaelBinder, Milton J.Blanusa, NikelaBlazic, PeterBondi, CesareBorozan, MikeBowman, JamesBradich, ManeBrajkovich, FrankBranch, HenryBrown, Charles 2Brown, William 2Brozowich, JohnBruno; CarmineBruno, CarmineBruno, DominickBruno, Frank 2Bruno, RosarioBudimir, PeterBufano, Joe 2Buisch, George1532These persons were chippers whose jobs have been eliminated, If they have not alreadyreceived such an offer from the respondent these persons shall be entitled to an offer of ajob as and when work becomes available,providing such person is physically able to under-take such employment and passes the required medical examination, and provided furtherthat each of them is capable of doing the work offered and open to him and accepts the joboffered him within five(5) days after the date of such offer.These shall be reinstated totheir full seniority rights and puvileges. 154DECISIONS Off' NATIONAL LABOR RELATIONS BOARDBuonanno, Tony 2Buoscio, Ralph 2Burian, StevenBusch, Frank E.Busich, JosephButler, Henry W.2Cairo, AntonioCalhoun,Walter 2Campbell, Carl E.Candreva, Antoni02Canter,HaroldCantor, Riley V., Jr.Capparelli; Frank JCarbone, CarmineCarbone, Fedele -Carbone, SylvesterCardaras, Andrew NCarlson,Martin N.Carnevale, AngeloCarragher, Elmer P.Carver, ArmadaleCasalino, Dominick 2Cassano, PasqualeCassidy, Bernard WCatanese, Sam 2Cavka, DujoCentracchio, RobertChemekas, Bill 2Chiapetta, Anthony 2Chilelli,WilliamChimino, AngeloChristoff, Joseph R.2Ciszewski, ThaddeusClark, John F.2Cocco,William A.Conkis, George W.Copolillo, GeneCordon, Earl-Crawford, GlennCrocilla, Dominick J.2Crocilla, Russell, J.Crowley, Donald L.Crowley, Eugene F.Curtolo, Salvatore 2Curtolo, DomenicoCurran, CharlesCusamono, Antonio-Dainty, Edward-Dainty, Fredeiick JDamas, Gust 2Daniels,Henderson 2Daniels, Rudy T.Dear, Julius 2Demcsak, John 2Desanto, ThomasDerkacs, Charles L 2DiCianni, Angelo 2Dobrzynski, AlexanderDobrzynski, Edward F.Dobrzynski, John MDomanski, IgnatzDrake, Joseph M.Drazenovick, Nick 2Drien, JosephDudlack, JohnDudzik, Frank P.Dudzik, JohnDunaj ski, Thomas L 2Durdov, Atte 2Dust, LeonardEder, Max AEdwards, Frank 2Efantis, John 2Engels, HarryEngstrom, GustavErdei, EllisEsposito, Dominick 2Fatla, JohnFerrante, Vincenzo 2Ferelli, RussellFilipas, Antonios, B.2Filippo, SalvatoreFillippo,William P.2Finley, Harold 2Fitzgerald, ThomasFleming, Robert, Sr.2See footnote on page 153. REPUBLIC STEEL CORPORATION155Fleming, William C.Florez, Guadalupe 2Forslund, Kenneth E.Frangella, AndreFrangella, AndrewFrangella, PasqualeFrangella, Sol J.Galovich, Michael S.Galutz, NickGasiocki, Joseph F.Gelalya, Joseph 2Gorzel, JohnGillespie, Joseph T.Giordano, Peter 2Giza, JosephGlazewski, Anthony T.Glazewski, StanleyGlinski, Harry C.Gnisci, RaffaeloGocko, Kostanty 2Gotovac, RobertGranich, George 2Granich, George StevenGrewenig, Frederick J.Grewenig, MathiasGromala, J. W.Guida, Amedeo 2Gura, Joseph 2Guzman, MaxGuzzo, JosephHacker, Edward G.Hacker, George J.Hackett, MerleHarris, Revo 2Hegedus, Joseph J.Holevas, George A.2Hotkiewicz, Frank J.2Hussey, BartholomewHutman, Francis A.Ivastanin, SteveIzzi, JohnJablonski,Walter 2Jablonski,WilliamJJaszyna, FelixJohnson, Carl A.Johnson, Cleveland A.=Johnson, Harry C.Johnson, Martin G.Jolly, James B.Jones, George M.Jordan,Werty 2Joy, Ralph J.Joyce, Thomas S.Judvitis, PeterKabot, Roman 2Kalinowski, Taofil F.2Karras, Gust G.2Kasuri, JosephKenney, Daniel J.Kerr, John StephenKilhof, Louis H.Kindel, Fred C.King, Walter ScottKinney, Cephas W.Kinsey, Isaac 2Klimowski, CasimirKline, (Klein) Henry E.Klotz, Herman E.Knafelz, LewisKoch, Emil C.Kolember, Mike 2Koll, Paul V.Kordocki, Joseph 2Kosanovich, RudolphKosteba, John J.Kostro, Kasimer 2Kovacich, AnthonyKrakowsky, John G.Kramaric, AnthonyKraska, Joseph 2Kraska, Vincent W.Kraynak, Elek 2Krelandis, RichardKress, Anton F.Kretche, Joseph P.Kross, John H.2 Seefootnote on page 153. 156DECISIONSOF NATIONALKruga, Nicholas W.Krupa, George J.Kucar, Anthony M.Kustreba (Strava), RobertKwiathkowski, EdwardLakeberg, Arthur W.Lamar, NicholasLa Point, DennieLapov, Mark02Larson, Edwin B.Latiano, VincenzoLakos -(Lekos), Nick 2Lea, RobertLebeter, Albert D.Lenart, Casimir J.Lenart, John 2Letsos, James A.2Liptack, StevenLiptak, Steve, Sr.Listro, SabatinoLomeli, Foodore (Teoclore)Lonchar, GeorgeLucas, Stanley J.Lutz, JohnMacellari, AntonioMack, Joseph D.Macko, FrankMagnavite, Vincent 2Malecki,WalterMalito, CarmineMallett, Argusta (Gus) J.2Manes, AndrewMarchese, SamuelMarcianik, SimonMarciez, Joseph F.Margeolis, Peter D.Maricic, Mato .Markacek, FrankMarko, John 2Marosovic, Edward J.Marevich, AlexMartin, Henderson 22LABOR RELATIONS BOARDMartin, ThomasMartinez, Albino 2Martinez, Gilbert B.2Maxwell, JamesMayer (Mayerle), John 2McGill, Raymond W.McCrea, EdwardMcLaughlin, William, J.McPherson, Tobe L.2McVerry, John E.Meagher, William D.Medich, Eli 2Megales, GustMelvan, PaulMerkuris, SamuelMessina, CharlesMessina, Joseph M.Metikosh, EliMichaels, John N.Michalski,Walter J.Miecnikowski, Julius 2Mihalik,William A.Mikan, John L.Miksun, WilliamMikula, JohnMilasinovich, EliMiles,Walter C.Miller, Edward W.Miller,William 2Mires, John C.Mleczko, Edward J.Moore, Roy JohnMorgan, Nick G.='Mori, Angelo R.Mori,-RudolphMorse, Secky C.Mosebaugh, WilliamMrkonich, Miyo (Mike)Muich, MikeMujadin, Jacob A.Muskina, AlexanderMyers, Ira A.2 See footnoteon page 158. REPUBLIC STEEL CORPORATIONNaccarato, SamName, Peter (Naumoff )Niekraz, Frank TonyNovak, MattNovakovich, Victor P.Oberg, Bernard A.Oberman, AntonObrohta, Joe 2Oertel, Paul 2Olchawa, John J.Olsen (Olson), Arthur P.Olson, Charente G.Olson, RoyOrlando, LouisOstrenga, Michael T.Overton, Robert 2Palasik, Joseph M.Paolone, AbrahamPaolone, AnthonyPappas, Gust D.2Paris, Raymond Q.Parrott, John L.Patterson, Benjamin J.2Pavlak,Walter A.Pavlovic, JackPawlak, John E.Pazanin, Filip 2Pazanin, LouisPencheff, John 2Peterson, SelbyPetro, JimPetro, Louis R.2Petrungaro, AngeloPetrungaro, CarminePetrungaro (Petro), F r a n c i sPaul (Frank)Paiskowy, Anthony A.Picciola, RosarioPilipovich, GeorgePiljac, Sam 2Pitlik, Joseph F.Pixley,William S.Plezia, Casey S.Podgorny, AnthonyPoerio, Salvatore F.Ponzo, AugustPrepura, AndrewPresta, Leonardo 2Price,Hubert 2Provenzano, JoePuskavich (Pusnik), Steve 2Radish, MikeRaikos, Louis =Ramirez, NativibasRay, WalterReda, FrankResendez (Resendes), Anton 2Reusze, Kenneth W.Reuter, LouisRichey, Charles E.Rinas,WilliamRobinson, AlgieRocco, Salvatore N.Rode, HubertRodriguez, Frutoso 2Rogers, Russel J.Rojewski, JohnRolli, Pete 2Rollins,WilliamRomero, Crus (Jesus)2157Rosaz,Rafel (Rafael) R.2Round, Ernest B.Rucinski,Walter V.Rucker, FrankRusciano, JosephRusso, Michael J.Ruzon, Joseph J.Ryba, John P.Ryba, Stephen J:Ryder,WalterRys, Joseph J.Salazar,Maximino 2Salome(Salomo),HenryRamirez 22See footnoteon page 153 158DECISIONS OF NATIONALSantelli, Emilio2Sauer, Archie E.Sauer, Leslie G.Scaramella, Cesare 2Scarberry, FrankSchneider, MarkSchroeder, Frank J.Secor,William W.Selenik, FrankSerrato, Frederico 2Setineyer, Joseph F.Sheridan, John T.Shule, Samuel F.Siciliano, LouisSimich, PeteSkarzynski, AlexanderSkelly, JohnSkorupa, MartinSkowronski, Theodore E.Slupczynski, WladyslawSmith, Hardy L.Smith, Mathew 2Smith, Walter 2Soda, Nichols (Nick) 2Solich,MikeSopkowicz, WilliamSorak, Marco (Mark)Soria, JosephSpletzor, Emil J.Springsteen, AlvinStamper, Nick T.Stanton, James F.Stefaniak, Joseph A.' Stefanovich, HarryStegich, Gasper 2Stevens, Clarence 2Stok, John F.Stoklosa, AnthonyStomper, Frank W.Stricula,WalterStrine, John (Giovanni).Strzelecki, Frank W.LABOR RELATIONS BOARDSudac, JohnSuzich, PeterSzymanski, Chester 2Szymonik, VincentTabor, TomasTelac (Telic), JohnTerry, Howard 2Thealen, Allen J.Thomas, Mike (Nomikos) 2Thompson, Fred 2Thorgren, Anshelm P.Tinin, Lee W.Tomaselli, EnricoTomko, Andrew 2Torok, FrankToretto, John 2Torrez, Dave 2Triantafillo, JohnTrunbich, FrankTsilis,Gust G.2Upstrom, WalterUremovich, MichaelUribe, Frank 2ValcofF, DobriVanselow, PaulVarkalis, BonificeVera, Tom GarciaVolf, Joseph F.Vuchur, EliVukobratovich, GeorgeVuksinic, Martin At., Jr.Wachowicz, LeoWaites, Nathaniel 2Wanie, MatthewWanio, LouisWashington, Harold J.2Widon, Walmar C.Weigert, Herman F.Wierkowski, AdamWilliams, Raymond 2Willich, MikeWillich, Nicholas2 See footnote on page 153 REPUBLIC STEEL CORPORATIONWills, Carl O.Wilson, AlbertWilson, James 0.2Winters, Clyde L.Winzen, Walter J.Wnuk, JamesWojcik, LawrenceWolff, MattWolstenholme, CharlesWrobel, Stanley A.2Wroble, AlexanderWrzesien, EdwardYelich,Matte (Matt) 2Young, Finis BruceYuratovac, Cust L.Yuratovac, Joseph M.Yursich, JohnZager, FrankZanke, Peter 2Zerlentes, SamZiembinski, PhillipZuzul,GeorgeAnagnostis, John (No back pay)Augustyn, Joseph (No back pay)Beaudion, Robert (No back pay)Billich, Carl (No back pay)Bucan (Boucher,), Peter (No backpay)Cariglino, Leonard (No back pay)Carlson, Hhnke (No back pay)Carlson, Swan (No back pay)Dewar, William (No back pay)Dukas, Thomas J. (No back pay)Evans, Michael (No back pay)Foye, George (No back pay)Grabowski, Joseph (No back pay)Gray, Leonard (No back pay)Grenko, John (No back pay)Hacker, Francis (No back pay)159Henderson,Martin (No back pay)Holub, Frank(No back pay)Jahnke, Elmer(No back pay)Johnson, Armour(No back pay)Johnson,Ernest(No back pay)Jones, Daniel A.(No back pay)Klein, Joseph(No back pay)Lavarone(Ivarone),Nick (Noback pay)Lencioni,John Patrick(No backpay)Maliczyszyn,Wasyl(No backpay)Mazzocco, Aurelio(No back pay)Moynihan,Daniel(No back pay)Muto, Quasim(No back pay)Pappaionon,Lucas G. (No backpay)Pappas, George (No back pay)Paravich,Anthony (No back pay)Petroff, Mike (No back pay)Petrungaro,Thomas D. (No backhay)Phillips, Joseph B. (No back pay)Poloncas,CharlesW. (No backpay)Riffice, Carl J. (No back pay)Ruszkowski,Joseph (No backPay)Sanzone, Nick(N back pay)Schohl,John(No back pay)Sokolowski,Thomas(No backPay)Svorcin,Mike (No back pay)Thurman, Dave (No back pay)Tishey, Stephen E. (No back pay)Wengrzyn,Joseph(No back pay)Willo, John (No back pay)Young, Leonard(No back pay)Zilius, Anton(No back pay)2See footnote on page 153. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDZimmer, John (No back pay)Anderson, Axel E.3Anderson, Paul G.3Bayer, Aloysius T.3Borozan, Steve 3Capalby, John A3Cardaras, James 3Conway, Bernard W.3Cote, Edward H.3Crowley, Michael J.3Domingues, GuillermoEsposito, Archie 3Frederickson, Eric 3Gelalya, Edward M.3Godines, Jose 3Grudis, Anton 3Gustafson, Axel J.3Hammer, Edward 3Hernandez, Tony M.3Hobbs, Elmer M.3Holmberg, Algot'J 3Johnson, Alfred 3Kaminskus, John P.3Mozzocco (Matt), John3Muhic, Stanley 3Muth; Fred 3Nance, Drayton 3Nordstrom, Edward A.3Palmer, Frank 3Parenti, Paul A3Piwowar, Joseph P.3Ryan, John J.3Seymour, Joseph P.3Werno, Charles E.3Williams, Lawson 0.3Zielke, Edward L.3APPENDIX CAdams, Michael J., February 10,1939Anderson, Bernard Albert, Febru-ary 16, 1939Balsavich, Albert A., September16, 1939Bandura, JosephBekin, Joseph F., July 24, 1939Bruno, Joseph, August 27, 1940Cardaras, Basil A., June 7, 1938Casteris,GeorgeE.,April 16,1940Conlon, Edward M., June 1, 1939Crocilla,Frank,December 13,1939Dimitrakopoulos, James, October27, 1939Di Santo, Frederick, October 14,1939Durkin, John J., August 26, 1940Kerkos, Anton J., December 29,1938King, Carl F., October 1939Kostaropoulos, James, December20, 1938Kreidler, Neil, January 12, 1939Lotito,JohnW., June or July1940Mamich, George E., October 27,1939Marentic,Mathue, September 18,1939Ma'tallo, John, September 26, 1940Miller, Joe, August 4, 1939Mostrom,CarlA.,August 26,1940Peterson,WilliamH.,December13, 1938Poloncak, Michael, September 16,19393The Corporation contends on the basis of newly-discovered evidence that these personsdid not participate in the strike of May 26, 1937.The establishment of such facts by theCorporation to the satisfaction of the Court with respect to any such person shall relievethe Corporation of the obligation to reinstate such person or to make him whole, REPUBLIC STEEL CORPORATIONReddish,Herbert S., October 2,1939Schoenbeck,AlbertB.,May 8,1940Shea,Wilbert B., March 20, 1939Sherwood, Kelso, September 1940Siciliano,Alfred (Alfredo)M.,September 16, 1939Skibicki,Walter, October 15, 1939Sobczak, Andrew, October 1939161Sukta, Frank, November 15, 1939Sulkowski,Martin S., December2, 1939Swanson, Oscar T., August 11,1939West,Lindsay G.,October 3, 1939Yuratovac,August,October 1939Zarkovich,Joseph J., Jr., Septem-ber 1939APPENDIX DFor the purpose of making whole the persons listed in AppendicesB and C, the amount, if any, to be paid to each person listed onAppendices B and C, shall be determined in accordance with thefollowing method :1.The amount, if any, due to each person listed in Appendix Bshall be determined as follows :The period for computation shall start on November 1, 1938and continue for each person listed in Appendix B until theday previous to the date on which such person was reinstatedto his former, or a substantially equivalent position, or wasoffered reinstatement to his former, or a substantially equivalentposition, or in the event such person's position has been abol-ished, then to the date of offer -of, or reinstatement to, anotherposition,made in accordance with customary plant practice;subject, however, to the additional factors set forth in para-graph 7 hereof.2.The amount,. if any, due to each person listed in Appendix Cshall be determined as follows :The period of computation shall start on November 1, 1938and continue for each person listed in Appendix C to the dateset opposite his name, which date and the findings of fact heldto terminate the running of back wages, shall be taken to beprima facie correct, but in no event beyond the period whensuch person was reinstated to his former, or a substantiallyequivalent job, or was offered reinstatement to his former, or asubstantially equivalent job, or in the event such person's posi-tion has been abolished, then to the date of offer of, or reinstate-ment to, another position, made in accordance with customaryplant practice; subject, however, to the additional factors setforth in paragraph 7 hereof. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Record sheets as illustrated by Exhibit "A" to this Appendix D,shall be prepared for the South Chicago plants showing each manon the payroll as of May 26, 1937, and any hired since that date,exclusive of any employee who was discharged, quit or died prior toNovember 1, 1938, classified according to departmental and occupa-tional classification and arranged in consecutive order number accord-ing to such occupational classification and length of service in thedepartment, the man with the longest service appearing as No. 1,next longest No. 2, etc.There shall also be excluded from the recordsheets prepared as above, until he actually returns, any employee noton the payroll on November 1, 1938, by reason of prolonged voluntaryleave of absence.4.Exhibit "A" shall have columns captioned as follows:Employee's Social Security number.Employee's consecutive number according to length of servicein the department.Case Number, which number is the employer's file numberassigned to the employee.Employee's name.Employee's badge number.Date application was received (which shall be deemed to beNovember 1, 1938).Date employee returned to job held at the time of the strike ora substantially equivalent job.Several columns showing the earnings by months of all eni-ployees in the group who had earnings and indicating those whodid not have earnings during the period of calculation as setforth in paragraphs 1 and 2 hereof.Each column of earnings shall have the items of earnings con-secutively numbered in the vertical columns.5.In order to determine the amount, if any, due each personlisted on Appendices B and C, his consecutive service record numberindicated in column of Exhibit "A" captioned "Employee's consecu-tive number according to length of service in the department" shallbe followed through the period set forth in paragraphs 1 or 2 as thecase may be, and the summation by months of the earnings, if any,bearing the same number during such period shall constitute the grossamount due such person, provided that where the period of computa-tion at the end of the period involves the splitting of monthly earn-ings, such splitting shall be,done on such percentage basis as thenumber of days involved bears to the number of days in the month.In-the event the application of the above formula works undue hard- REPUBLIC STEEL CORPORATION163ship in particular cases the parties shall give special consideration tosuch cases and where it is agreed upon some special adjustment maybe made in such cases, or some of them.6.Any earnings received by such person from the respondent orelsewhere during the period involved shall be deducted to arrive atthe net amount due such person. Such person's earnings during theperiod in question shall be obtained from the records of the SocialSecurityBoard, theW. P. A., and the respondent and Boardquestionnaires.7.It is understood that in determining the period during whichback pay shall be computed and in arriving at the net amount, if any,due each person listed in Appendices B and C, cases falling withinthe following classifications shall be given special consideration andthe period for which back pay shall be computed shall be eliminatedor shortened accordingly and the amount of net earnings due in anysuch case shall be eliminated or reduced accordingly.(a)Physical rejects.(b)Failure to report to employment office when requested,provided that the respondent was prepared to offer the formeror a substantially equivalent position.(c)Sick and unable to work.(d)Unable to locate.(e)Deceased.(f)Not available for work at time needed.(g)Reinstated but subsequently quit, properly discharged orlaid off or otherwise terminated.8.Differences arising from the application td any particular caseof the principles set forth herein will be subject to negotiation be-tween the respondent and the union and, if necessary, to dispositionby normal judicial procedure.9.Each person listed on Appendices B and C shall be entitled, inaddition to any amount due him in accordance with the foregoingprovisions hereof, to any vacation pay due him upon the basis setforth in the Supplemental Decree entered on September 30, 1940, bythe United States Circuit Court of Appeals for the Third Circuit,in Case No. 6907 entitled "Republic Steel Corporation v. NationalLabor Relations Board, et al."On July 16, 1941, the Board issued an order approving the abovestipulation and making it a part of the record in the case.Upon the above stipulation and the entire record in the case, theBoard makes the following: 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Republic Steel Corporation is a New Jersey corporation hav-ing its principal executive offices in Cleveland, Ohio.It is engagedin the manufacture, sale, and distribution of iron and steel products.Its principal iron and steel producing, manufacturing, and finishingplants are located in Youngstown, Warren, Cleveland, Canton, Mas-silon, Niles, and Elyria, Ohio; Brooklyn and Buffalo, New York; Chi-cago and Moline, Illinois; Pittsburgh and Beaver Falls, Pennsylvania;Gary, Indiana; Monroe, Michigan; Birmingham and Gadsden, Ala-bama; and Hamilton, Ontario, Canada. The respondent and its sub-sidiaries own or hold under lease iron ore properties in Michigan, NewYork, and Alabama, and coal properties in Pennsylvania, Kentucky,and West Virginia.During the year 1939, the value of raw materials transported to therespondent's plants at South Chicago, Illinois, amounted to approx-imately $5,600,000.Of this amount approximately $3,400,000 or61.1 per cent represents shipments from points outside the State ofIllinois.During the same period the value of finished productsshipped from the respondent's South Chicago plants amounted to ap-proximately $11,800,000.Of this amount approximately $7,000,000or 59.5 per cent represents shipments from the South Chicago plants topoints outside the State of Illinois.The respondent's receipts inshipments of raw materials for the year 1937 were' substantially thesame as those for the year 1939.The respondent agrees for the pur-pose of this proceeding that in its operations of the South Chicagoplants it was engaged in interstate commerce within the meaning ofthe Act.We find that the above described operations constitute acontinuous flow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of a stipulation and the entire record in these pro-ceedings, the National Labor Relations Board hereby orders that therespondent, Republic Steel Corporation, its officers, agents, successorsand assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the formationor administration of the Employee Representation Plan, the Em-ployees' Representative Association and the Steel Workers Union ofAmerica, or with the formation or administration of any other labororganization of its employees and from contributing financial or othersupport to the Employee Representation Plan, the Employees' Repre- REPUBLIC STEEL CORPORATION165sentative Association and the Steel Workers Union of America, or toany other labor organization of its employees;(b)Discouraging membership in Steel Workers Organizing Com-mittee, Local Unions No. 1033 and No. 1303, (formerly AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, LodgesNo. 1033 and No. 1303) and Steel Workers Organizing Committee orany other labor organization of its employees by discriminating inregard to hire or tenure of employment or any terms or conditions ofemployment;(c) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing or to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed by Section 7 of the Act;2.Take the following affirmative action to effectuate the policiesof the Act :(a)Withdraw and withhold all recognition from the EmployeeRepresentation Plan, the Employees' Representative Association andthe Steel Workers Union of America as representatives of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employmentand other conditions of employment and completely disestablish saidEmployee Representation Plan, Employees' Representative Associa-tion and Steel Workers Union of America as such representatives;(b)Offer to the employees listed in Appendix B, except as other-wise indicated therein, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice totheir' seniority or other rights and privileges;(c)Make whole, pursuant to the method set forth in Appendix D,the persons listed in Appendices B and C ;(d)Post immediately in conspicuous places throughout its plantsat South Chicago, and maintain for a period of at least sixty (60)consecutive days from the date of the posting, notices stating that therespondent will not engage in the conduct from which it has beenordered to cease and desist in paragraph 1 (a), (b) and (c) above,and that it will take the affirmative action set forth in paragraph 2(a), (b)' and (c) of this Order and that the respondent's employeesare free to become or remain members of Steel Workers OrganizingCommittee, Local Unions No. 1033 and No. 1303, (formerly Amalga-mated Association of Iron, Steel & Tin Workers of North America,Lodges No. 1033 and No. 1303) and Steel Workers Organizing Com-mittee, and that the respondent will not discriminate against anyemployee because of membership or activity in these organizations;451269-42-vol 34-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the National Labor Relations Board within sixty (60)days from the date of this Order of the steps respondent has takento comply therewith.AND IT IS FURTHER ORDERED that the complaint be dismissed insofaras it alleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act by discharging MichaelHernandez or by refusing to reinstate those employees whose namesare listed in Appendix A hereto attached.APPENDIX AAntonacci, Guido A.Backman, OlofBan, FredBanasiak, Joseph S.Bilich, JosephBozich, NicholasBrunczki, JosephBudisljcnick, JohnBuksas, Joseph A.Bulla, TonyBurns, JohnCaporale, Louis J.Casalino, JosephCesario, AlbertChallas, SamChonas, HarryCopolillo, Albert E.Czapla, JosephDavutovic, MatthewDoran, HenryDrobac, DanielEhnat, Joseph G.Gasiorowski, JohnGraceffa, FrankGrib, AlexanderHaack, AlfredHorkavy, JoeIacobucci, LauroJablonski, PeterJurjevich, NickKasprzycki, AlbertKidner,WalterKing, Harry A.Koladin,WalterKovacich, JohnKowalewski, Win.Leoties, JohnLetchen, GustMcCarthy, JohnMravunac, LouisMyj ak, FrankNichols (Christidis), GermanNovello, LouisPannagas, GustParkis, TomPaternostro, CharlesPazanin, FrankPazanin, Philip J.Peters,HaroldPetro, GeorgePetro, SylvesterPizzuto, TonyPolitano, JamesRadlofF,William H.Scaramella, ErnestScheffski, Andrew Y.Scott, SidneySekoloski (Sokoloski), AdolphSinba, FrankSkowronski, Charles P.Sobczak, Harry E.Testa, FrankTocci, DominickTymony, Earl W.Tzortznkis, GeorgeViadekoff,Willian G.Webster, RobertWisniewski,WalterZnccarelli,Antonio REPUBLIC STEEL CORPORATION167APPENDIX BAbate,W11111111-1Abbott (Abate), AndrewAbbott, Joseph G.Alexander, Walter 4Alo, Spartaco A.4Aloia,Massimo 4Alvarez, Albino 4Araiza, Daniel E.4Arnold, JamesArnone, Antonio 4Arroyo, CasimireBabineau, JosephBadornoc, EmilBadovinac, MikeBadurino, DanielBallard,William J.Barcas, CharlesBarnas,W o j c i c h (Wojciech)(Joe) 4Barry, William L.Bartochowski, Adam F.Bartochowski, StephenBeaver,William B.Bego, Frank 4Belonax, Joseph J.Benjamin,Earl M.Benne,Andrew 4Benson, RoyBieniek, PeterBilar, TheodoreBilich, JohnBillich,MichaelBinder, Milton J.Blanusa, NikelaBlazic, PeterBondi, CesareBorozan, MikeBowman, JamesBradich, ManeBrajkovich, FrankBranch, Henry 4Brown, Charles 4Brown, William 4Brozowich, JohnBruno, CarmineBruno, CarmineBruno, DominickBruno, Frank 4Bruno, RosarioBudimir, PeterBufana, Joe 4Buisch, GeorgeBuonanno, Tony 4Buoscio, Ralph 4Burian, StevenBusch, Frank E.Busich, JosephButler, HenryW.4Cairo, AntonioCalhoun,Walter 4Campbell, Carl E.Candreva, Antonio 4Canter, HaroldCantor, Riley V., Jr.Capparelli, Frank J.Carbone, CarmineCarbone, FedeleCarbone, SylvesterCardaras, Andrew N.Carlson, Martin N.Carnevale, AngeloCarragher, Elmer P.Carver, ArmadaleCasalino, Dominick 44These persons were chippers whose jobs have been eliminatedIf they have not alreadyreceived such an offer from the respondent these persons shall be entitled to an offer of ajob as and when work becomes available, providing such person is physically able to under-take such employment and passes the required medical examination, and provided furtherthat each of them is capable of doing the Work offered and open to him and accepts the joboffered hint within (5) days after the date of such offerThese shall be reinstated totheir full ; eniornty rights and privileges 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDCassano,PasqualeCassidy, Bernard W.Catanese, SamCavka, DujoCentracchio, RobertChemekas, Bill 4Chiapetta, Anthony 4Chilelli,WilliamChimino, AngeloChristoff, Joseph R. 4Ciszewski, ThaddeusClark, John F.4Cocco,William A.Conkis, George W.Copolillo, GeneCordoni, EarlCrawford, GlennCrocilla, Dominick J.Crocilla, Russell J.Crowley, Donald L.Crowley, Eugene F.Curtolo, Salvatore 4Curtolo, DomenicoCurran, CharlesCusamono, AntonioDainty, Edward'Dainty, Frederick J.Damas, Gust 4Daniels,HendersonDaniels, Rudy T.Dear, Julius 4Demcsak, John 4D'esanto, Thomas44Derkacs, Charles L.4DiCianni, Angelo 4,Dobrzynski, AlexanderDobrzynski, Edward F.Dobrzynski, John M.Domanski, IgnatzDrake, Joseph M.Drazenovick, Nick 4Drien, JosephDudlak, JohnDudzik, Frank P.Dudzik, JohnDunajski, Thomas L.4Durdov, Ante 4Dust, LeonardEder, Max A.Edwards, Frank 4Efantis, John 4Engels, HarryEngstrom, GustavErdei, EllisEsposito, Dominick 4Fatla, JohnFerrante, Vincenzo 4Ferrelli, RussellFilipas, Antonios, B.4Filippo, SalvatoreFillippo,William P.4Finley,Harold 4Fitzgerald, ThomasFleming, Robert, Sr.Fleming,William C.Florez, Guadalupe 4Forslund, Kenneth E.Frangella, AndreFrangella, AndrewFrangella, PasqualeFrangella, Sol J.Galovich, Michael S.Galutz, NickGasiocki, Joseph F.Gelalya, Joseph 4Gorzel, JohnGillespie, Joseph T.Giordano, Peter 4Giza, JosephGlazewski, Anthony T.Glazewski, StanleyGlinski,Harry C.Gnisci, RaffaeloGocko, Kostanty 4Gotovac, RobertGranich, George 44See footnote on page 167 REPUBLIC STEEL CORPORATIONGranich, George StevenGrewenig, Frederick J.Grewenig, MathiasGromala, J. W.Guida, Amedeo 4Gura, Joseph 4Guzman, MaxGuzzo, JosephHacker, Edward G.Hacker, George J.Hackett, MerleHarris, Revo 4Hegedus, Joseph J.Holevas, George A.4Hotkiewicz, Frank J.4Hussey, BartholomewHutman, Francis A.Ivastanin, SteveIzzi, JohnJablonski,Walter 4Jablonski,WilliamJaszyna, FelixJohnson, Carl A.Johnson, Cleveland A 4Johnson, Harry C.Johnson, Martin G.Jolly,James B.Jones, George M.Jordan,Werty 4Joy, Ralph J.Joyce, Thomas S.Judvitis, PeterKabot, Roman 4Kalinowski, Taofil F.4Karras, Gust G.4Kasun, JosephKenney, Daniel J.Kerr, John StephenKilhof, Louis H.Kindel, Fred C.King, Walter ScottKinney, Cephas W.Kinsey, Isaac 4Klimowski, CasimirKline (Klein), Henry E.Klotz, Herman E.Knafelz, LewisKoch, Emil C.Kolember, Mike 4Koll, Paul V.Kordecki, Joseph 4Kosanovich, RudolphKosteba, John J.Kostro, Kasimer 4Kovacich, AnthonyKrakowsky, John G.Krameric, AnthonyKraska, Joseph 4Kraska, Vincent W.Kraynak, Elek 4Krelandis, RichardKress,Anton F.Kretche, Joseph P.Kross, John H.Kruga, Nicholas W.Krupa, George J.Kucar, Anthony M.Kustreba (Strava), RobertKwiathkowski, EdwardLakeberg, Arthur W.Lamar, NicholasLa Point, DennieLapov, Marko 4Larson, Edwin B.Latiano, VincenzoLakos (Lekos), Nick 4Lea, RobertLebeter, Albert D.Lenart, Casimir J.Lenart, John 4Letsos, James A.4Liptack, StevenLiptak, Steve, Sr.Listro, SabatinoLomeli, Foodore (Teodore) 4Lonchar, George1694See footnote on page 167. 170DECISIONS OF NATIONALLucas, Stanley J.Lutz, JohnMacellari, AntonioMack, Joseph D.Macko, FrankMagnavite, VincentMalecki,WalterMalito, CarmineMallett, Augusta (Gus) J.'Manes, AndrewMarchese, SamuelMarcianik, SimonMarciez, Joseph F.Margeolis, Peter D.Maricic,MatoMarkacek, FrankMarko, John 4Marosovic, Edward J.Marevich, AlexMartin, Henderson 4Martin, ThomasMartinez Albino 4Martinez Gilbert B.4Maxwell, JamesMayer (Mayerle), John 4McGill, Raymond W.McCrea, EdwardMcLaughlin, William J.McPherson, Tobe L.4McVerry, John E.Meagher, William D.Medich, Eli 4Megales, Gust 4Melvan, PaulMerkuris, Samuel4Messina, CharlesMessina, Joseph M.Metikosh, EliMichaels, John N.Michalski,Walter J.Miecnikowski, Julius 4Mihalik,William A.Mikan, John L.LABOR RELATIONS BOARDMiksun, WilliamMikula, JohnMilasinovich, EliMiles,Walter C.Miller, Edward W.Miller,William 4Mires, John C.Mleczko, Edward J.Moore, Roy JohnMorgan, Nick G.4Mori, Angelo R.Mori, RudolphMorie, Secky C.Mosebaugh, WilliamMrkonich Miyo (Mike)Muich, MikeMujadin, Jacob A.Muskina, AlexanderMyers, Ira A.Naccarato, SamName, Peter (Naumoff)Niekraz, Frank TonyNovak, MattNovakovich, Victor P.Oberg, Bernard A.Oberman, AntonObrohta, Joe 4Oertel, PauloOlchawa, John J.Olsen (Olson), Arthur P.Olson, Charente G.Olson, RoyOrlando, LouisOstrenga, Michael T.Overton, Robert 4Palasik, Joseph M.Paolone, AbrahamPaolone, AnthonyPappas, Gust D.4Paris, Raymond Q.Parrott, John L.Patterson, Benjamin J.4Pavlak,Walter A.4 Seefootnote on pug ](i7 REPUBLIC STEEL CORPORATIONPavlovic, JackPawlak, John E.Pazanin, Filip 4Pazanin, LouisPencheff, John 4Peterson, SelbyPetro, JimPetro, Louis R.4Petrungaro, AngeloPetrungaro, CarminePetrungaro (Petro), Francis Paul(Frank)Paiskowy, Anthony A.Picciola, RosarioPilipovich, GeorgePiljac, Sam4Pitlik, Joseph F.Pixley,William S.Plezia, Casey S.Podgorny, AnthonyPoerio, Salvatore F.Ponzo, AugustPrepura, AndrewPresta, Leonard04Price, Hubert 4Provenzano, JoePuskavich (Pusnik), Steve 4Radish, MikeRaikos, Louis 4Ramirez, NativibasRay, WalterReda, FrankResendez (Resendes), Anton 4Reusze, Kenneth W.Reuter, LouisRichey, Charles E.Rinas,WilliamRobinson, AlgieRocco, Salvatore N.Rode, HubertRodriguez, FrutosoRogers, Russel J.Rojewski, John4171Rolli, Pete 4Rollins,WilliamRomero, Crus (Jesus)4Rosaz, Rafel (Rafael) R.4Round, Ernest B.Rucinski,Walter V.Rusciano, JosephRucker, FrankRusso, Michael J.Ruzon, Joseph J.Ryba, John P.Ryba, Stephen J.Ryder, WalterRys, Joseph J.Salazar, Maximino 4Salome (Salomo), Henry Ranni-I.ez4Santelli, Emilio 4Sauer, Archie E.Sailer, Leslie G.Scaramella, Cesare 4Scarberry, FrankSchneider, MarkSchroeder, Frank J.Secor,William W.Selenik, FrankSerrato, Frederico 4Setmeyer, Joseph F.Sheridan, John T.Shule, Samuel F.Siciliano, LouisSimich, PeteSkarzynski, AlexanderSkelly, JohnSkorupa, MartinSkowronski, Theodore E.Slupczynski,WladyslawSmith, Hardy L.Smith, Mathew 4Smith,Walter 4Soda, Nichols (Nick)4Solich,MikeSopkowicz,William4 See footnote on page 167 172DECISIONSOF NATIONALLABOR RELATIONS 'BOARDSorak, Marco (Mark)Soria, JosephSpletzor, Emil J.Springsteen, AlvinStamper, Nick T.Stanton, James F.Stefaniak, Joseph A.Stefanovich, HarryStegich, Gasper 4Stevens, Clarence 4Stok, John F.Stoklosa, AnthonyStomper, Frank W.Stricula,WalterStrine, John (Giovanni)Strzelecki, FrankW.Sudac, JohnSuzich, PeterSzymanski, Chester 4Szymonik, VincentTabor, TomasTelac (Telic), JohnTerry,Howard 4Thealen, Allen J.Thomas, Mike (Nomikos) 4Thompson, Fred 4Thorgren, Anshelm P.Tinin, Lee W.Tomaselli, EnricoTomko, Andrew 4Torok, FrankTorretto, John 4_Torrez, Dave 4Triantafillo, John 4Trunbich, FrankTsilis,Gust G.4Upstrom,WalterUremovich, MichaelUribe, Frank 4Valcoff, DobriVanselow, Paul'Varkalis, BonificeVera, Tom GarciaVolf, Joseph F.Vuchur, EliVukobratovich, GeorgeVuksinic, Martin M., Jr:Wachowicz, LeoWaites, Nathaniel4Wanie, MatthewWanio, LouisWashington, Harold J.4Widon, Walmar C.Wiegert, Herman F.Wierkowski, AdamWilliams, Raymond 4Willich, MikeWillich, NicholasWills, Carl 0.Wilson, AlbertWilson, James 0.4Winters, Clyde L.Winzen, Walter J.Wnuk, JamesWojcik, LawrenceWolff, MattWolstenholme, CharlesWrobel, Stanley A.4Wroble, AlexanderWrzesien, EdwardYelich, Matte (Matt)4Young, Finis BruceYuratovac, Cust L.Yuratovac, Joseph M.Yurs:ch, JohnZager, FrankZanke, Peter 4Zerlentes, SamZiembinski, PhillipZuzul, George.Anagnostis, John (No back pay)Augustyn, Joseph (No back pay)Beaudion, Robert (No back pay)^See footnote on page 167 REPUBLIC STEEL CORPORATIONBillich, Carl (No back pay)Bucan (Boucher), Peter (No backpay)Cariglino,Leonard (No backpay)Carlson, Hanke (No back pay)Carlson, Swan (No back pay)Dewar, William (No back pay)Dukas, Thomas J. (No back pay)Evans, Michael ( No back pay)Foye, George (No back pay)Grabowski, Joseph (No back pay)Gray, Leonard (No back pay)Grenko, John (No back pay)Hacker, Francis (No back pay)Henderson, Martin (No back pay)Holub, Frank (No back pay)Jahnke, Elmer (No back pay)Johnson, Armour (No back pay)Johnson, Ernest (No back pay)Jones, Daniel A. (No back pay)Klein, Joseph (No back pay)Lavarone (Ivarone), Nick (Noback pay)Lencioni, John Patrick (No backpay)Maliczyszyn,Wasyl (No backpay)Mazzocco, Aurelio (No back pay)Moynihan, Daniel (No back pay)Muto, Quazim (No back pay)Pappaionou, Lucas G. (No backpay)Pappas, George (No back pay)Paravich,Anthony (No backpay)Petroff, Mike (No back pay)Petrungaro, Thomas D. (No backpay)173Phillips,JosephB. (No backpay)Poloncas, CharlesW. (No backpay)Riffice, Carl J. (No back pay)Ruszkowski,Joseph (No backpay)Sanzone, Nick (No back pay)Schohl, John (No back pay)Sokolowski,Thomas (No backpay)Svorcin,Mike (No back pay)Thurman, Dave (No back pay)Tishey, Stephen E. (No back pay)Wengrzyn,Joseph(Nobackpay)Willo, John (No back pay)Young, Leonard (No back pay)Zilius,Anton (No back pay)Zimmer, John (No back pay)Anderson, Axel E.2Anderson, Paul G.2Bayer, Aloysius T.2Borozan, Steve 2Capalby, John A2Cardaras, James 2Conway, Bernard W.2Cote, Edward H.2Crowley, Michael J.2Domingues, Guillermo 2Esposito, Archie 2Frederickson, Eric 2Gelalya, Edward M.2Godines, Jose 2Grudis, Anton 2Gustafson, Axel J.2Hammer, Edward 2Hernandez, Tony M.2The Corporation contends on the basis of newly; discovered evidence that these personsdid not participate in the strike of May 26, 1937.The establishment of such facts by theCorporation to the satisfaction of the Court with respect to any such person shall relievethe Corporation of the obligation to reinstate such person or to make him whole. 174DECISIONSOFNATIONALHobbs, Elmer M.2Holmberg, Algot J.2Johnson, Alfred 2Kaminskus, John P.2Mozzocco(Matt),John 2Muhic,, Stanley 2-Muth, Fred 2Nance, Drayton 2Nordstrom, Edward A.2LABOR RELATIONS BOARDPalmer,Frank 2Parenti, Paul A.2Piwowar, Joseph P.2Ryan, John J.2Seymour, Joseph P.2Werno, Charles E.2Williams, Lawson 0.2Zielke,Edward L.2APPENDIX CAdams, Michael J., February 10,1939Anderson, Bernard Albert, Feb-ruary 16, 1939Balsavich,Albert A., September16, 1939Bandura, JosephBekin, Joseph F., July 24, 1939Bruno,Joseph, August 27, 1940Cardaras, Basil A., June 7, 1938Casteris, George E., April 16, 1940Conlon, Edward M., June 1, 1939Crocilla,Frank,December 13,1939Dimitrakopoulos, James, October27, 1939Di Santo, Frederick, October 14,1939Durkin, John J., August26, 1940Kerkos, Anton J., December 29,1938King, Carl F., October 1939Kostaropoulos, James, December20, 1938Kreidler, Neil, January 12, 1939Lotito, JohnW., June or July1940Mamich, George E., October 27,1939Marentic,Mathue, September 18,1939Matallo, John, September 26, 1940Miller, Joe, August 4, 1939Mostrom, Carl A., August 26, 1940Peterson,William H., December13, 1938Poloncak, Michael, September 16,1939Reddish,Herbert S., October 2,1939Schoenbeck,AlbertB.,May 8,1940Shea,Wilbert B., March 20, 19391939Sherwood, Kelso, September 1940Siciliano,Alfred (Alfredo)M.,September 16, 1939Skibicki,Walter, October 15, 1939Sobczak, Andrew, October 1939Sukta, Frank, November 15, 1939Sulkowski,Martin S., December2, 1939Swanson, Oscar T., August 11,1939West, Lindsay G., October 3, 1939Yuratovac, August, October 1939Zarkovich, Joseph J. Jr., Septem-ber 19392 See footnote on page 173 REPUBLIC STEEL CORPORATION175APPENDIX DFor the purpose of making whole the persons listed in AppendicesB and C, the amount, if any, to be paid to each person listed onAppendices B and C, shall be determined in acordance with the fol-lowing method :1.The amount, if any, due to each person listed in Appendix Bshall be determined as follows :The period for computation shall start on November 1, 1938and continue for each person listed in Appendix B until the dayprevious to the date on which such person was reinstated to hisformer, or a substantially equivalent position, or was offeredreinstatement to his former, or a substantially equivalent posi-tion, or in the event such person's position has been abolished,then to the date of offer of, or reinstatement to, another position,made in accordance with customary plant practice; subject, how-ever, to the additional factors set forth in paragraph 7 hereof.2.The amount, if any, due to each person listed in Appendix Cshall be determined as follows :The period of computation shall start on November 1, 1938 andcontinue for each person listed in Appendix C to the date setopposite his name, which date and the findings of fact held toterminate the running of back wages, shall be taken to be primafacie correct, but in no event beyond the period when such personwas reinstated to his former, or a substantially equivalent job,or was offered reinstatement to his former, or a substantiallyequivalent job, or in the event such person's position has beenabolished, then to the date of offer of, or reinstatement to, anotherposition;made in accordance with customary plant practice;subject, however, to the additional factors set forth in paragraph7 hereof.3.Record sheets as illustrated by Exhibit "A" to this Appendix D,shall be prepared for the South Chicago plants showing each manon the pay rolls as of May 26, 1937, and any hired since that date,exclusive of any employee who was discharged, quit or died priorto November 1, 1938, classified according to departmental and occu-pational classification and arranged in consecutive order numberaccording to such occupational classification and length of service inthe department, the man with the longest service appearing as No. 1,next longest No. 2, etc.There shall also be excluded from the recordsheets prepared as above, until he actually returns, any employee not-on the payroll on November 1, 1938, by reason of prolonged voluntaryleave of absence. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Exhibit "A" shall have columns captioned as follows :Employee's Social Security number.Employee's consecutive number according to length of servicein the department.-Case Number, which number is the employer's file numberassigned to the employee.Employee's name.Employee's badge number.Date application was received (which shall be deemed to beNovember 1, 1938).Date employee returned to job held at the time of the strikeor a substantially equivalent job.Several columns showing the earnings by months of all em-ployees in the group who had earnings and indicating thosewho did not have earnings during the period of calculation asset forth in paragraphs 1 and 2 hereof.Each column of earnings shall have the items of earningsconsecutively numbered in the vertical columns.5. In order to determine the amount, if any, due each person listedon Appendices B and C, his consecutive service record number in-dicated in column of Exhibit "A" captioned "Employee's consecutivenumber according to length of service in the department" shall befollowed through the period set forth in paragraphs 1 or 2 as thecase may be, and the summation by months of the earnings, if any,bearing the same number during such period shall constitute thegross amount due such person, provided that where the period ofcomputation at the end of the period involves the splitting of monthlyearnings, such splitting shall be done on such percentage basis asthe number of days involved bears to the number of days in themonth. In the event the application of the above formula worksundue hardship in particular cases the parties shall give special con-sideration to such cases and where it is" agreed upon some specialadjustment may be made in such cases, or some of them.6.Any earnings received by such person from the respondent orelsewhere during the period involved shall be deducted to arrive atthe net amount due such person. Such person's earnings during theperiod in question shall be obtained from the records of the SocialSecurityBoard, theW. P. A., and the respondent and Boardquestionnaires.7. It is understood that in determining the period during whichback pay shall be computed and in arriving at the net amount, ifany, due each person listed in Appendices B and C, cases fallingwithin the following classifications shall be given special considera- REPUBLIC STEEL CORPORATION177tion and the period for which back pay shall be computed shall beeliminated or shortened accordingly and the amount of net earningsdue in any such case shall be eliminated or reduced accordingly.(a)Physical rejects.(b)Failure to report to employment office when requested,provided that the respondent was prepared to offer the formeror a substantially equivalent position.(c)Sick and unable to work(d)Unable to locate.(e)Deceased.(f)Not available for work at the time needed.(g)Reinstated but subsequently quit, properly discharged orlaid off or otherwise terminated.8.Differences arising from the application to any particular caseof the principles set forth herein will be subject to negotiation be-tween the respondent and the union and, if necessary, to dispositionby normal judicial procedure.9.Each person listed on Appendices B and C shall be entitled,in addition to any amount due him in accordance with the foregoingprovisions hereof, to any vacation pay due him upon the basis setforth in the Supplemental Decree entered on September 30, 1940, bythe United States Circuit Court of Appeals for the Third Circuit,in Case No. 6907 entitled "Republic Steel Corporation v. NationalLabor Relations Board, et al "